[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff seeks damages for a fall on defective steps on July 8, 1999. The court heard this matter as a hearing in damages.
While it is apparent that the plaintiff fell and was injured, the court finds nothing in the emergency room report to warrant the intensive chiropractic regimen performed by Dr. Kathleen Barone.
The court awards the plaintiff $995.80, the Hospital of St. Raphael bill, as economic damages and $2500.00 for non-economic damages.
Judgment may enter for $3495.80.
  ___________________ Anthony V. DeMayo, J.T.R.